DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2017/0370605) in view of Goel (US 2015/0362204).
	As to claims 1 and 6-7, Makino teaches an air conditioning and ventilation system comprising:
	an air conditioning device including a heat exchanger 3 configured to generate conditioned air by heat exchange with refrigerant, and configured to send the conditioned air to an air conditioned space via an air outlet 13;
	a fan 4 configured to provide airflow to/from the air conditioned space; 
	a refrigerant sensor 28 configured to detect concentration of the refrigerant in the air conditioned space; and
	a control unit 10 configured to control operations of the air conditioning device and the fan 4, and prevent a shortage of a volume of air in the air conditioned space in a presence of an unevenness of the refrigerant concentration in an entire space of the air conditioned space (Fig. 17, steps S64/S66: fan 4 is operated at maximum speed in the event of a detected refrigerant leak to ensure maximum dissipation of leaked refrigerant; see also paragraph 99);
	wherein on determination that the refrigerant concentration as detected by sensor 28 exceeds a first predetermined value (YES determination at step S61 in Fig. 17), the control unit 10 sets an operation of a compressor of the air conditioning device to a stop state (Fig. 17, step S65; paragraph 199) and sets the fan 4 to an operating state (Fig. 17, steps S64/S66; paragraphs 198-199); and
	on determination that the refrigerant concentration that has exceeded the first predetermined value becomes equal to or less than the first predetermined value (YES determination at step S68 in Fig. 17), the control unit 10 continues the stop state of the compressor and the operating state of the fan 4 until a predetermined timing (Fig. 17, step S69) to prevent the shortage of air volume in the air conditioned space (paragraphs 201-202).
	Makino does not explicitly teach that the fan is operable as a ventilator to ventilate the air conditioned space. However, Goel teaches that it is known to utilize a fan as a ventilator 170 to move air into/out of a space for the purpose of diluting any leaked refrigerant (paragraph 28). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Makino to utilize the fan 4 as a ventilator as taught by Goel in order to effectively dissipate leaked refrigerant from the air conditioned space. 
	As to claim 2, Makino teaches acquiring an operation stop instruction after the predetermined timing (Fig. 17, step S70).
	As to claim 5, Makino teaches increasing the airflow volume when the refrigerant concentration exceeds the first value (Fig. 17, steps S64/S66).
	As to claim 8, Makino, as modified, is silent regarding the particular duration of the predetermined time. However, the recited manner of calculating a predetermined time is merely a recitation of routine optimization (see MPEP 2144.05 II.) One of ordinary skill in the art would recognize that proper dissipation of leaked refrigerant would necessarily be dependent upon volume of the conditioned space, capacity of the ventilation device 91-93, an amount of leaked refrigerant, and a velocity of leaking refrigerant. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Makino by calculating the predetermined time based upon one or more of these dependent factors in order to ensure that the leaked refrigerant is properly dissipated.
	As to claim 9, Makino teaches the predetermined timing being a time when the refrigerant concentration drops to a value lower than the first value (Fig. 17, steps S69-S70).
	As to claim 10, Makino teaches a display unit configured to display that the leaked refrigerant has exceeded the first predetermined value (paragraph 98).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Hiraki (JP 2015-94515, see English translation included with previous rejection).
As to claim 3, Makino teaches a remote controller configured to manipulate the operation of the air conditioning device (paragraph 73), but does not explicitly teach prohibiting operation manipulation with the remote controller when the refrigerant concentration exceeds the first predetermined value. However, Hiraki teaches ignoring operation manipulation when it is detected that a refrigerant concentration exceeds a predetermined value in order to prevent stagnation of leaked refrigerant (page 4, last paragraph). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Makino to prohibit operation manipulation with the remote controller when the refrigerant concentration exceeds the first predetermined value as taught by Hiraki in order to ensure that leaked refrigerant is effectively ventilated.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Motoshi (GB 2554267).
	As to claim 4, Makino teaches an outdoor unit (paragraph 47) but does not explicitly teach a plurality of indoor units as claimed. However, Motoshi teaches utilizing a plurality of indoor units 31-33 configured to execute air conditioning of a plurality of air conditioned spaces, wherein refrigerant sensors 51-54 and remote controllers 41-43 are disposed in each of the air conditioned spaces (Fig. 1). A such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Makino to utilize a plurality of indoor units as claimed and taught by Motoshi to increase the conditioning capabilities of the system.
	Furthermore, since Hiraki teaches ignoring operation manipulation when it is detected that a refrigerant concentration exceeds a predetermined value in order to prevent stagnation of leaked refrigerant (page 4, last paragraph), the modified apparatus is therefore considered to operate as claimed by prohibiting operation manipulation with all of the remote controllers 41-43 disposed in the air conditioned spaces.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 9/26/2022, with respect to the objections to the specification, objections to the claims, and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore said objections and rejections have been withdrawn. 
Applicant’s arguments, see page 9, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. Therefore said 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Makino (US 2017/0370605) and Goel (US 2015/0362204).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763